Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 16 recites (quote in part):
“obtaining a first quality function of the treatment plan,”
“obtaining a first pair of input values and a slope indicator,” 
“constructing a score function that maps values of the first quality function to values of the score by fitting a curve to the first pair of input values and the slope indicator;”
“and optimizing the treatment plan with respect to the score function”
This judicial exception is not integrated into a practical application because each of the steps recited in at least claim 16 constitutes a mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it merely identifies the treatment plan involving the above identified steps to be performed by a GENERIC treatment planning system. Without the specific of the system, these steps are pure mental processes and that the system may be construed as a drawing plan, aka an abstract idea. 
Claim 17 recites:  “the slope indicator is a second pair of input values, thereby indicating a slope between the first pair and the second pair.” This recitation merely shows a result and thus does not contribute additional elements that would significantly more than the judicial exception. 
Claim 18 recites: “ wherein the score function interpolates the pairs of input values between the pairs of input values, and extrapolates the pairs of input values elsewhere.” This recitation merely shows a result and thus does not contribute additional elements that would significantly more than the judicial exception. 
Claim 19 recites: wherein the slope indicator is a scalar indicating the slope of a line through the first pair of input values. This recitation merely shows a result and thus does not contribute additional elements that would significantly more than the judicial exception. 
Claim 20 recites: wherein the first quality function constitutes an approximation of a second quality function, and wherein the method further comprises the steps of: calculating at least one pair of calculated values, each pair of calculated values associating a value of the first quality function to a value of the second quality function; and updating the first quality function based on a discrepancy between the first quality function and the second quality function at the pairs of calculated values. This recitation merely adds a mathematical process into the mental step thus contributes NO additional elements that would significantly more than the judicial exception. 
Claim 21 recites: “ wherein the step of calculating at least one pair of calculated values comprises calculating a current value of the first quality function and a current value of the second quality function based on a current treatment plan; and wherein the step of updating the first quality function comprises applying a scale factor for multiplication of the first quality function, the scale factor being a quotient of the current value of the second quality function and the current value of the first quality function.” This recitation merely adds a mathematical process into the mental step thus contributes NO additional elements that would significantly more than the judicial exception. 
Claim 22 recites:  “wherein the optimization is a computer controlled iterative optimization.” This recitation merely adds a generic computer which merely relates adding instruction to implement the abstract idea and thus cannot be considered to impart patent eligibility 
Claim 23 recites: “adjusting a smoothing parameter for the first quality function, the smoothing parameter for the first quality function controlling deviation between the first quality function and the second quality function.”  This recitation merely adds a mathematical process into the mental step thus contributes NO additional elements that would significantly more than the judicial exception. 
Claim 24 recites: “further comprising the step of: updating the score function in its curve fit to the pairs of input values.” This recitation merely shows a result and thus does not contribute additional elements that would significantly more than the judicial exception. 

Claim 25 recites: “wherein at least one of the first quality function and the second quality function depends on at least one dose-volume measure, each dose-volume measure relating a dose level to a fraction of a sub-volume of the patient volume that receives a dose greater than or equal to the dose level.” This recitation merely shows a result and thus does not contribute additional elements that would significantly more than the judicial exception. 
Claim 26 recites: “wherein at least one dose-volume measure is either a volume-at-dose measure or a dose-at-volume measure, the volume-at-dose measure quantifying a fraction of a sub-volume of the patient volume that receives a dose greater than or equal to a dose value; and the dose-at-volume measure quantifying a greatest dose value such that at least a given fraction of a sub-volume of the patient volume receives a dose greater than or equal to the dose value.” This recitation merely shows a result and thus does not contribute additional elements that would significantly more than the judicial exception. 
Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because a computer program such as defined by below is pure  computer program which is pure functional descriptive material. 
28. A computer program for optimizing a treatment plan for use in radiation therapy of a patient volume, the computer program comprising computer program code which, when run on a treatment planning system causes the treatment planning system to: obtain a first quality function of the treatment plan, the first quality function yielding an output value based on an input treatment plan; obtain a first pair of input values and a slope indicator, the input values associating a value of the first quality function to a value of a score; construct a score function that maps values of the first quality function to values of the score by fitting a curve to the first pair of input values and the slope indicator; and optimize the treatment plan with respect to the score function, which comprises varying the treatment plan such that the value of the score function is either improved or constrained to a feasible range of score values.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


claim 27 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph in view of the following:

Claim limitation “ means for obtaining a first quality function of the treatment plan,” “ means for obtaining a first pair of input values and a slope indicator,” “means for constructing a score function that maps values of the first quality function to values of the score by fitting a curve to the first pair of input values and the slope indicator; and means for optimizing the treatment plan with respect to the score function,” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification does repeat the claim language verbatim as a second aspect of a preferred embodiment. However, it fails to identify structure or material enabling various functions as claimed. Therefore, claim 27 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach a computer program being stored in a computer readable means that performs optimizing a treatment plan based on the specific requirement detailed in claim 28.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 3418926 A1 would appear to teach a similar invention. However, it is not prior art to the claimed invention based on the same early priority date.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884